Citation Nr: 1528844	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-21 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to August 2008.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the VA Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a Videoconference hearing before the undersigned at the RO in St. Petersburg, Florida.  A transcript of the hearing is of record.

The Board has considered documentation included in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains an April 2015 hearing transcript.  Virtual VA does not contain any documents.


FINDINGS OF FACT

1. In August 2011, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill (Chapter 33), which included an irrevocable election of Chapter 33 benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30), effective January 1, 2012.

2. In September 2011, VA issued a Certificate of Eligibility for Chapter 33 education benefits, informing the Veteran that if he exhausted his three remaining days of Chapter 30 benefits prior to January 1, 2012, he may receive up to 12 additional months of Chapter 33 benefits.

3. The Veteran did not exhaust the remaining three days of Chapter 30 benefits prior to January 1, 2012.

4. In January 2012, the Veteran elected to apply the remaining three days of Chapter 33 benefits to an eligible education program which began after January 1, 2012.


CONCLUSION OF LAW

Entitlement to additional educational assistance under the Post-9/11 GI Bill, Chapter 33, Title 38, is not shown.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  These provisions apply to Chapter 33 benefits.  38 C.F.R. § 21.9510 (2014).  

In the present case, the Board acknowledges that no VCAA letter was sent to the appellant.  Despite this, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding that any notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate the claim).  To that end, the Veteran was sufficiently advised in the July 2012 statement of the case as to why he was not entitled to additional education assistance benefits under Chapter 33.  He has presented argument on his behalf in various statements and was afforded a Board hearing where the Veterans Law Judge elicited evidence and argument pertinent to his claim.  As described below, the Veteran has asserted that he detrimentally relied on erroneous advice of university personnel who communicated that failing to exhaust Chapter 30 benefits prior to the Chapter 33 effective date would nonetheless result in an additional 12 months of benefits.  His contentions are essentially arguments of equity.  (It is noted that claims for equitable relief are not within the jurisdiction of the Board by lie with the Secretary of Veterans Affairs.)  As such, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Further, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Analysis

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520 (2014).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

(b)(1) An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that Chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1).

In August 2011, the Veteran electronically applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via VA Form 22-1990.  He requested an effective date for Chapter 33 benefits of January 1, 2012.

In September 2011, the RO issued a Certificate of Eligibility for an approved program of education or training under the Post-9/11 GI Bill.  The letter informed the Veteran that as of September 13, 2011, he had 0 months and 3 days of full time benefits under Chapter 33.  It further advised that "[i]f you completely exhaust your entitlement (3 days) under Chapter 30, the Montgomery GI Bill Active Duty program, prior to your election date of January 1, 2012, you may receive up to 12 additional months of benefits under Chapter 33 [emphasis in original]."  The Veteran does not dispute these facts.

In a VA Form 9, the Veteran further states that after receiving the Certificate of Eligibility, he was confused about how to exhaust the remaining three days prior to January 1, 2012 since his classes started on January 7, 2012.  He reports that he contacted a VA financial aid liaison at Florida Atlantic University regarding a process to "guarantee" that he receive an additional 12 months of benefits and was instructed to claim Chapter 33 benefits beginning January 7, 2012.  The Veteran reports that it was his understanding that "the 3 days would just get washed out and the additional 12 months would take over."

In February 2012, the RO sent the Veteran a letter informing him that he had been awarded Chapter 33 benefits for an eligible education program starting January 7, 2012.  In pertinent part, the letter notified the Veteran that VA had issued a tuition and fees payment to Florida Atlantic University for the academic year ending July 31, 2012.  The letter further informed the Veteran that as of January 9, 2012, he had "0 months and 0 days" of remaining benefits.

The Veteran reports that although he received education benefits for the spring semester, and although both he and the VA liaison were under the impression that he would receive 12 months of Chapter 33 benefits, he did not receive any benefits for the following semester which lasted from May 14, 2012 to August 7, 2012.

In a notice of disagreement, the Veteran argues that VA did not "afford [him] the duty to assist [him] with his benefits claim" because he "was never told by anyone in the VA that I should have re-applied for benefits for an election date after January 1, 2012."  More generally, he argues that he relied on misinformation by the financial aid liaison and that the language surrounding the process of transferring education benefits is vague and confusing.

Initially, the Board notes that the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met in this case as the record contains a fully completed electronic (online) application.  The electronic VA Form 22-1990 is completed through the Veterans On-Line Application Program, which advises the user that the election is irrevocable.  The printout in the claims file also explicitly states that the election is irrevocable.  Regardless, written acknowledgement by the Veteran that his election of Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits.  Thus, the Veteran's election of Post-9/11 GI Bill benefits here is irrevocable.

To the extent that the Veteran was unaware of any detrimental impact of the irrevocable transfer, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

In fact, the Veteran has indicated that upon receiving the Certificate of Eligibility, he understood that he needed to exhaust his Chapter 30 benefits prior to January 1, 2012 but was nonetheless content to rely on a vague notion that even if he did not, the three days "would just get washed out and the additional 12 months would take over."  While he may have relied on misinformation provided by the financial aid liaison, because payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Veteran were misinformed, the Board is without legal authority to grant the claim.

As to the claim that VA breached its duty to assist, as discussed above, the Board finds that it did not.  The duty to assist does not require that VA evaluate whether an applicant is maximizing all education benefits potentially available to him or that VA provide individually-tailored advice to a veteran.  See 38 C.F.R. § 21.1032.

While the Board is sympathetic to the Veteran's position, VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c). The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In sum, because the Veteran did not exhaust the three remaining days of Chapter 30 benefits prior to the January 1, 2012 Chapter 33 effective date, his Chapter 33 benefits were limited to only three days.  Because he has already applied the Chapter 33 benefits to an eligible education program, no benefits currently remain.  His claim for additional benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


